[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION, PENDENTE LITE #(231)
CT Page 15818
The defendant has moved to modify the unallocated alimony and child support order entered on June 15, 1999 of $25,000 per month alleging that his income has substantially decreased, that his parenting expenses have increased and that the plaintiff has engaged in frivolous spending. The defendant had a salary of $26,250 monthly gross and was receiving the deferred income of $85,000 quarterly from a former employer. In addition, he was collecting rental income for a New York City apartment, after expenses and estimated taxes, of $4,250 monthly. The last payment of deferred income occurred on November 30, 2000. This is a sufficient change in his financial circumstances to afford the court the opportunity to consider his request for modification. His employer was renting the apartment and the defendant testified that the lease expired. The circumstances surrounding this change were not explained by the defendant and the court cannot determine if his employer refused to renew or if the defendant made no effort to obtain a new lease. In any event, he does not have rental income but now incurs rental expense. The defendant has proven that his circumstances have changed and his monthly income stream has been reduced by the loss of the deferred income payments.
The motion is granted and it is ORDERED that the monthly periodic unallocated alimony and child support order is reduced to $12,000 as of January 1, 2001.
HARRIGAN, JUDGE TRIAL REFEREE.